PRESS RELEASE March 29, 2012 Century Casinos, Inc. Announces Fourth Quarter 2011 Results Colorado Springs, Colorado – March 29, 2012 – Century Casinos, Inc. (NASDAQ Capital Market® and Vienna Stock Exchange: CNTY) today announced its financial results for the three months and year ended December 31, 2011. Fourth Quarter 2011 Highlights ● Net operating revenue was $17.6 million, a 13% increase compared to the three months ended December 31, 2010. ● Adjusted EBITDA* was $2.3 million, a 70% increase from the three months ended December 31, 2010. For the Three Months For the Year Amounts in thousands, except share and per share data Ended December 31, Ended December 31, Consolidated Results: % Change % Change Net operating revenue $ $ 13
